Case 1:20-mc-00199-JGK-OTW Document 84-13 Filed 05/04/21 Page 1 of 3




                   Exhibit 13
             Case 1:20-mc-00199-JGK-OTW Document 84-13 Filed 05/04/21 Page 2 of 3




From:                               Rosenthal, Jeffrey A.
Sent:                               Thursday, April 29, 2021 6:27 PM
To:                                 Levander, Samuel; Joe Hellerstein
Cc:                                 Vicens, Elizabeth (Lisa); Balter, Emily; Saenz, Andres
Subject:                            RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)


Joe,

Following up on Sam’s text of last night. As you can imagine, we are eager to receive your clients’ documents, which we
believed were imminent at the time counsel was replaced. Given the amount of time that has passed since the Court
ordered their production, and the circumstances surrounding Proskauer’s replacement, we are prepared to bring your
clients’ non-compliance with the Court order to Judge Wang’s attention if we are unable to get engagement from you
and a commitment to an immediate production.

Best regards,

Jeff


—
Jeffrey A. Rosenthal
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mconiglio@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2086 | M: +1 917 696 7377
jrosenthal@cgsh.com | clearygottlieb.com


From: Levander, Samuel <slevander@cgsh.com>
Sent: Wednesday, April 28, 2021 10:38 PM
To: Joe Hellerstein <jzh@hellerstein-law.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Joe,

Please let us know when your clients will complete their production of documents responsive to Vale’s subpoenas in
compliance with the Court’s Orders dated July 20, 2020, granting Vale’s requested discovery from your clients (ECF No.
45), and January 29, 2021, rejecting your clients’ motion to quash (ECF No. 76).

The January 29 Order required that your clients respond to the subpoenas by February 5, 2021. If you commit this week
to complete your production by a mutually agreeable date in the very near future, we will refrain from taking further
actions with the Court.

Best regards,
Sam
—
Samuel Levander

                                                             1
                 Case 1:20-mc-00199-JGK-OTW Document 84-13 Filed 05/04/21 Page 3 of 3
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Joe Hellerstein <jzh@hellerstein-law.com>
Sent: Wednesday, April 28, 2021 4:22 PM
To: Levander, Samuel <slevander@cgsh.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter, Emily
<ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Sam:

I prefer that you send me, in writing, any questions you would like me to address. Thanks.

Joe

From: Levander, Samuel
Sent: Tuesday, April 27, 2021 4:39 PM
To: jzh@hellerstein-law.com
Cc: Rosenthal, Jeffrey A.; Vicens, Elizabeth (Lisa); Balter, Emily; Saenz, Andres
Subject: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Joseph,

We represent Vale S.A., Vale Holdings B.V., and Vale International S.A. in the above-captioned matter. We understand
that you now represent Perfectus Real Estate Corp. and Tarpley Belnord Corp. in connection with their ongoing
discovery obligations in this case.

Please let us know you availability for an initial call this week.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




                                                                                   2
